Title: From Thomas Jefferson to William Carmichael, 8 December 1785
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Dec. 8. 1785.

I inclose you a copy of a letter of mine to Mr. Grand which will explain to you a difficulty which arose as to a bill of exchange to which your name was subscribed. Considering myself as no ways authorized to direct the funds of the U.S. in France I had originally refused to intermeddle at all. But Mr. Grand would not pay at all then. I thereupon have undertaken to advise him till I can receive from the Commissioners of the treasury an answer to my letter praying them to relieve me from a business wherein I am so ignorant. Mr. Grand having received a bill of exchange signed with your name, but without a letter of advice, he asked me whether he should pay it. I compared it with the signature of your letters to me. It appeared well. I went to Mr. Grand’s and we compared it with former draughts by you. It appeared to be on the same paper. I advised him to pay it. A second having come afterwards without a letter of advice, I wrote to Mr. Grand the inclosed letter. I hope you will be sensible that in a case of public money we are not at liberty to dispense with those cautions which even in private cases are required to guard against deception: and, if the bill was genuine, be so good as to renew it, with a letter of advice, and you may be assured of it’s being paid. I prayed Mr. Grand to write you to this effect immediately, and should have done it sooner myself but that I attended the departure of Mr. Stephen Sayre from this place for Madrid. That however is still incertain. [I take] the liberty of putting under cover to you a letter which I wrote to him. You know my handwriting and therefore can be at no loss in knowing the letter which I will pray you to return to me immediately  under the cover of Mr. Grand. This being to go by post I say nothing of public affairs. I am with very great esteem Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson

